Citation Nr: 1449030	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-48 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to February 1993.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a review of the record, including the Veteran's August 2014 hearing testimony, the Board determines that the Veteran should be afforded a second opportunity to attend a VA examination.  A VA examination was scheduled for April 2012, and the Veteran did not attend.  She was advised that she missed the examination in an August 2012 supplemental statement of the case, but offered no response or explanation for her absence.  At her hearing, the Veteran's representative asked her for the reason she missed the appointment, and she again offered no explanation.  Nevertheless, the Veteran's testimony in general suggests a lack of understanding of the VA benefits, including the benefits adjudication process.  Further, the record does not include a copy of the letter informing the Veteran that a VA examination had been requested by the RO or of the letter telling her the date and time of the examination.  Thus, the Board is unable to assess the adequacy of the notice.  Finally, in response to both the representative and VLJ's questions, the Veteran affirmed that she would attend the VA examination if another examination were scheduled.  In light of these circumstances, the Board determines that another VA examination should be scheduled. 
In addition, the Veteran testified to treatment at the Dublin VA Medical Center (VAMC), including the Macon Clinic, and at Stockbridge Community-Based Outpatient Clinic (CBOC), which is part of the Atlanta VAMC.  VA treatment notes in the file are from the Dublin VAMC and are dated from February 2008 to February 2012.  The Veteran reported treatment at the Macon Clinic back to 2003 and treatment with the Atlanta VAMC, including the Stockbridge Clinic after the Dublin VAMC.  Therefore, all outstanding treatment notes from the Dublin VAMC and Atlanta VAMC, including associated outpatient clinics, should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment notes for the Veteran from the Dublin VAMC, including the Macon Clinic and any other associated outpatient clinics, dated prior to February 2008.

Obtain all VA treatment notes for the Veteran from the Atlanta VAMC, including the Stockbridge CBOC and any other associated outpatient clinics.  

All requests and responses with regard to the above actions, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for another VA examination to assess the etiology of her right and left knee disabilities. The claims file must be provided to the examiner in conjunction with the examination.  Upon review of the file and a physical examination, the examiner should offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right knee disability is causally or etiologically a result of her military service, began in service, or is otherwise related to service?

Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability is causally or etiologically a result of her military service, began in service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  

3. Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  A copy of the letter scheduling the examination must be included in the claims file.  The consequences for failure to report for any VA examination without good cause may include denial of her claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014). 

4. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



